 

enon wade

ase 3:17-cv-01112-JLS-NLS Document 102-1

J. MARK WAXMAN (SBN 58579)
mwaxman@foley.com

NICHOLAS J. FOX (SBN 279577)
nfox@foley.com

FOLEY & LARDNER LLP

3579 VALLEY CENTRE DRIVE, SUITE 300

SAN DIEGO, CA 92130

T: 858.847.6700 //F: 858.792.6773

EILEEN R. RIDLEY (SBN 151735)
eridley@foley.com

ALAN R. OUELLETTE (SBN 272745)
aouellette@foley.com

FOLEY & LARDNER LLP

555 California Street, Suite 1700

San Francisco, CA 94104-1520

T: 415.434.4484 // F: 415.434.4507

SYLVESTER OWINO and JONATHAN |
GOMEZ, on behalf of themselves and all
others similarly situated,

 

Plaintiffs,
VS.
CORECIVIC, INC.,
Defendant.
)
CORECIVIC, INC.,
Counter-Claimant,

VS. )
SYLVESTER OWINO and JONATHAN |
GOMEZ, on behalf of themselves and all
others similarly situated,

Counter-Defendants.
)

 

 

Filed 06/17/19 PagelD.3578 Page 1 of 3

ROBERT L. TEEL (SBN 127081)
lawoffice@rlteel.com

LAW OFFICE OF ROBERT L. TEEL

1425 Broadway, Mail Code: 20-6690

Seattle, Washington 98122
T: 866.833.5529 // F:855.609.691 1

GEOFFREY M. RAUX (pro hac vice)
graux@foley.com

FOLEY & LARDNER LLP

111 Huntington Ave.

Boston, MA 02199-7610

T: 617.342.4000 // F: 617.342.4001

Attorneys for Plaintiffs SYLVESTER OWINO,
JONATHAN GOMEZ, and the Proposed Class(es)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No. 3:17-CV-01112-JLS-NLS
CLASS ACTION

DECLARATION OF MARK

WAXMAN IN SUPPORT OF THE
JOINT MOTION FOR

DETERMINATION OF DISCOVERY
DISPUTE NO. 3

Judge: Hon. Janis L. Sammartino
Magistrate: Hon. Nita L. Stormes

Case No. 17-CV-01112-JLS-NLS

 
 

anse aed

ASe 3:17-cv-01112-JLS-NLS Document 102-1 Filed 06/17/19 PagelD.3579 Page 2 of 3

I, J. Mark Waxman, declare as follows:

1. I am an attorney with the law firm of Foley & Lardner LLP, counsel of
record for Plaintiffs Sylvester Owino and Jonathan Gomez (“Plaintiffs”) in the above-
captioned action. I am familiar with the action, including the facts and claims at issue
and the pleadings on file. The facts stated herein are of my own personal knowledge, and
if called upon to do so, I could and would competently testify thereto under oath.

2. On January 4, 2019, Plaintiffs’ counsel noticed a deposition of Defendant
CoreCivic, Inc. (“Defendant’’) pursuant to Fed. R. Civ. P. 30(b)(6). An amended notice
was served on February 25, 2019.

3. On March 4-5, 2019, Plaintiffs’ counsel took 11 hours of deposition of Jason
Ellis, Defendant’s 30(b)(6) designee, covering 15 topics.

4. Defendant has produced three sets of documents to Plaintiffs since the close
of class discovery. These productions were on March 18, April 5, and April 17, 2019.

5. On April 23, 2019, Plaintiffs’ counsel noticed a second deposition of
Defendant pursuant to Fed. R. Civ. P. 30(b)(6). This deposition notice is on the topic of
the budgeting and financial considerations and the profitability of Defendant’s contracts
with I.C.E.

6. On May 3, 2019, Defendant’s counsel responded to Plaintiffs’ deposition
April 23 deposition notice. This letter stated that Plaintiffs would need to seek leave of
court for additional deposition time due to the fact that 11 hours of 30(b)(6) deposition
time had already been taken. The letter also stated that the requested deposition topics
was not relevant, duplicative of prior deposition testimony, and covered topics that
involve protected trade secret information.

7. Defendant’s counsel’s May 3 letter identifies four instances in the prior
30(b)(6) deposition. The testimony referenced is attached hereto as Exhibit 1. Evena
cursory reading of the deposition transcripts cited by Defendant indicates that the topics

sought were not covered.

 

-|- Case No. 17-CV-01112-JLS-NLS

naar

 
ASe 3:17-cv-01112-JLS-NLS Document 102-1 Filed 06/17/19 PagelD.3580 Page 3 of 3

8. On May 14, 2019, Plaintiffs’ counsel replied to Defendant’s counsel’s letter
regarding the noticed deposition. This letter clarified the topic of the noticed deposition,
indicated the relevance of the noticed topic, and voiced Plaintiffs’ willingness to modify
the notice as needed, based on negotiation with Defendant.

9. The parties met and conferred telephonically on May 16, 2019 regarding the
noticed deposition, but were unable to resolve their disagreements informally.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct. Executed this 6th day of June, 2019, in San

N Hal —

i} Matk Waxman

Francisco, California.

 

 

I, -2- Case No. 17-CV-01112-JLS-NLS

sone artes

 
